        Case 1:16-cr-00656-GHW Document 822 Filed 12/04/20 Page 1 of 1
                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 12/4/2020
 ROBERT GIST,
                                Movant,                          19-cv-5095-GHW

                    -against-                                    16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                            ORDER
                                Respondent.

GREGORY H. WOODS, United States District Judge:

        An evidentiary hearing is scheduled in this matter on December 8, 2020 at 10:00 a.m.

Members of the public who wish to audit the proceeding may do so using the following dial-in

information: (888) 557-8511; Access Code: 7470200.

     SO ORDERED.

 Dated: December 4, 2020
                                                           GREGORY H. WOODS
                                                          United States District Judge
